U.S. Department of Justice
Civil Rights Division
Office ofSpecial Counselfor Immigration-Related
Unfair Employment Practices - NYA
950 Pennsylvania Ave, NW
Washington, DC 20530
Main (202) 616-5594
Fax (202) 616-5509

Via E-mail (dfazio@wstb.com)

July 22, 2010

Dan Fazio
Director of Employer Services
Washington Farrn Bureau
975 Carpenter Road, NE
Lacey, WA 98516
Re:

Use ofI-9 by State Agencies

Dear Mr. Fazio,
Thank you for your June 3, 2010, e-mail inquiry to the Office ofSpecial Counsel for
Immigration-Related Unfair Employment Practices ("OSC"). In your email, you state that the
Washington state welfare agency is contacting employers to request 1-9 Forms for certain
workers who have applied for assistance. Accordingly, you ask whether "employers should be
providing I-9s to any state agency that asks" and for advice on how to "proceed on this issue."
As you may know, OSC investigates allegations of national origin and citizenship status
discrimination in the workplace, as well as discrimination in the employment e1igibility
verification process ("document abuse") and retaliation under the anti-discrimination provision
6fthe Immigration and Nationality Act ("INA"), 8 U.S.C. ยง1324b.
_
This Office cannot give you an advisory opinion on any set of facts involving a particular
individual or company. However, we can provide some general guidelines regarding compliance
with the anti-discrimination provision ofthe INA.
In general, federal regulations require employers to complete an 1-9 Form for any
individual the employer "hires or recruits or refers for afee." 8 C.F.R. ยง274a.2(b). While
officials from DHS, OSC and the U.S. Department ofLabor have a statutory right to inspect an
employers 1-9 Forms under 8 U.S.C. ยง1324a(b)(3), the statute does not authorize any other entity
to have such access. Moreover, the statute specifically notes that 1-9 Forms "may not be used for
purposes other than for enforcement of [the Immigration and Nationality Act and certain
provisions offederalcriminallaw]. See 8 U.S.C. ยง1324a(b)(5).
.

For more information regarding the disclosure of1-9 Forms, you may call the USC1S
customer service hotline at (800) 375-5283, or you may visit the USC1S website at
www.uscis.gov.
Sincerely,

In

Deputy Special Counsel

